Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Liu US publication no.: US 2016/0061635. 
Regarding claim 1, AAPA teaches, A servo motor controller configured to control a servo motor of an industrial machine, the servo motor controller comprising: a position detection part configured to detect a position of the servo motor (See paragraphs 3-7, where a position detection part is disclosed); a magnetic pole detection part configured to detect a magnetic pole position of the servo motor (see paragraphs 3-7, where the magnetic pole position from a detector is disclosed);and in following calculation, incrementally obtain the magnetic pole position on a basis of data of the position detected by the position detection part and a magnetic pole interval of the motor (see paragraphs 3-7, where the position of the motor is determined based on the signals from the position detection part and the magnetic pole detection part).

Liu teaches: and a pole position calculation part configured to, at least in initial calculation, obtain the magnetic pole position detected by the magnetic pole detection part as an initial magnetic pole position, prior to establishment of absolute position (see paragraph 9, where the absolute position is determined based on the magnetic pole position determined by the sensor and therefore implies that the magnetic pole position is determined before the absolute position). 
In view of Liu’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by AAPA to include; and a pole position calculation part configured to, at least in initial calculation, obtain the magnetic pole position detected by the magnetic pole detection part as an initial magnetic pole position, prior to establishment of absolute position, for the purpose of improving the control of the motor control system. 
Regarding claim 2,  AAPA is silent on specifically teaching, The servo motor controller according to claim 1, the servo motor controller further comprising: an abnormality determination part configured to determine presence or absence of abnormality in the position detection part or the magnetic pole detection part, by comparing a value of difference between the magnetic pole positions respectively 
Liu teaches: the servo motor controller further comprising: an abnormality determination part configured to determine presence or absence of abnormality in the position detection part or the magnetic pole detection part, by comparing a value of difference between the magnetic pole positions respectively obtained by the magnetic pole detection part and by the pole position calculation part (see claims 4-5, where it is explained that the magnetic pole position is compared and corrected with a maximum current in mind), or a differential value of the difference, with a predetermined threshold.
In view of Liu’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by AAPA to include; the servo motor controller further comprising: an abnormality determination part configured to determine presence or absence of abnormality in the position detection part or the magnetic pole detection part, by comparing a value of difference between the magnetic pole positions respectively obtained by the magnetic pole detection part and by the pole position calculation part, or a differential value of the difference, with a predetermined threshold, for the purpose of improving the control of the motor control system. 
Regarding claim 3, AAPA teaches, the servo motor controller according to claim 1, wherein after the establishment of absolute position, the pole position see paragraph 4).
Regarding claim 4, Liu teaches, The servo motor controller according to claim 2, wherein the abnormality determination part determines the presence of abnormality when the difference or the differential value of the difference is kept exceeding the predetermined threshold (as apparent in claims 4-5 and figure 5, that the system checks for the maximum current value allowed and thus inherently teaches that an abnormality is detected when the current exceeds the maximum current value or the minimum current value in determining the position).
Regarding claim 5, AAPA teaches, the servo motor controller according to claim 2, the servo motor controller further comprising: an alarm part configured to, when the abnormality determination part determines the presence of abnormality, generate an alarm in response to the determination, and stop the servo motor (See stop command signal, paragraph 5).
Regarding claim 6, AAPA is silent on specifically teaching, the servo motor controller according to claim 1, the servo motor controller further comprising: a conversion/detection-value-comparison part configured to convert a command value of the position of the servo motor to a command value of an exciting phase, and compare the converted command value with a value of the detection.
Liu teaches: a conversion/detection-value-comparison part configured to convert a command value of the position of the servo motor to a command value of an exciting see figure 5 and claims 4-5, where it can be seen that the comparison is made between the “origin of a magnetic pole position “ with a position detected by the sensor and a position is compared and corrected).
In view of Liu’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by AAPA to include; a conversion/detection-value-comparison part configured to convert a command value of the position of the servo motor to a command value of an exciting phase, and compare the converted command value with a value of the detection, for the purpose of improving the control of the motor control system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846